By Dlnkelapiel, J
This auit was Instituted by the Distriot Attorney for the Parish of Orleans in the Civil District Court on July 33nd, 1919, alleging that under act <f the Legislature of the year 1918, being Act No. 47, the owners of the prenlsee No. 1030 Orleans Street in this City, Mrs. Widow Barzana and Mrs. Patrick Henry Comfort, and also the tenant of said premises, Mrs. George Dublucet, and oocupant of same, and that in said premises assignation and prostitution was carried on, continued and permitted, and in violation of the aforesaid act of the General Assembly.
The District Attorney further xpax represents that said building and premises are used by prostitutes, for the purpose of prostitution and assignation, and others of similar character renting rooms therein and using said premises for the purposes mentioned.
The District Attorney further alleges that said premíese bear the general reputation of being a resort of prostitution end u place whore prostitution and assignation is carried u, ilnue.d or permitted, and that all the acts che r^c i crslituto a n-i sanee within the law and that a writ cf ii ¿un.-* it r. ar.-, ah .-.er.t is necessary ir. the premises.
The , ..■;ov f the . titirn, together with the affidavit annexe.i. ,:st: th- Court the iseuanoe of an order of abater, er.t. closing the prenises for one year, also that a writ of injunction issue restraining the owners and the tenant from further conducting the acts charged,above referred to, in said premises, and that in due course the injunction be made perpetual and tbs order of abatement be made permanent for one year.
The tenant, Mra. Duhluoet, admite the oooupanoy of the premises in question, averring that she has lived in the *373neighborhood for about IB or 80 year* and specially admit* living In tha house 1030 Orleans Street, but denies specifically the allegation that «aid house, the one she lives In, Is slther a house of prostitution or assignation frequented by persons of lewd obaraoter; on the contrary, avers that the house is an honest boarding and rooming house and that she Is a woman of good oharacter, that she has always borne a good reputation, and the house In question also bears a good general reputation for decency and morality, and that neither assignation nor prostitution is carried on, conducted, continued or permitted to exist therein, and her prayer is that plaintiff's suit be dismissed, the rule nisi discharged.
The other defendants, Mrs. Barzana and Mrs. Comfort, who are the owners of the building in question, after presenting their titles to the property No. 1030 Orleans Street, aver: that their tenant, Mrs. Eublucet, had occupied the premises foT a number of years prior to these proceedings, and that during her entire occupancy as such tenant not a single complaint had ever been made by any of the neighbors or any other party in reference to the had character of the premises . ■ or immorality said to he conducted therein, and no oharges of any kind have ever been heard, so far as these defendants are concerned, against theii’ tenant, Mrs. Dublucet, and in so far as these defendants knew she, Vrs. Eublucet, had always conducted herstlf in a highly respectable manner, borne the very best of reputation, that the premises in question were rented to her as a boarding and rooming house, and they have alwaye understood and believed that the rooms, some were furnished, others* were not, and that all of them were rented to none but respectable people, permanent as regards their stay, and oary of these living there were married, having families, and to all oharges made against the premises in question they enter a most unaquivocable denial.
*374A careful reading and study of all the testimony in this cause satisfies us that there was quite a number of unfriendly neighbors who for years back had in many ways attempted to fasten upon the defendant, Mrs. Dublucet, and upon the house in question a very bad charaoter, and some years baok some of these same witnesses who presented themselves in this oase made affidavit appearing in one of the RecordeS's Courts of this City and there testified to the immoral character both of the house in question and the defendant, Mrs. Dublucet. The Judge in that case decided Such to be the faot, but an appeal was taken from his deoision and that deoision was reversed by the Judge of the Criminal Distriot Court, and thus that matter'in so far as the house and Mrs. Dubluoet waee ooncerned was settled;- but, nevertheless, it is apparent that the feeling of ill will and doubtless of enmity between some of these good people and the defendant, Mrs. Dubluoet, continued, and continuous complaints were made by -these same parties to the members of the Police Department, to the Governmental and State authorities, sad who from time to time had the. house in question watohed, but nothing ever came of these investigations. Testimony of members of the Folios Department, testimony of other witnesses who have appeared in this oase is in evldenoe in thlB record, together with that of the various inmates of the hoos e in question, all of them white people, many of them married, some of them with ohildren, who ocoupi.ed various rooms in this house, many of them who lived there for years, and some of these people, working people, left their ohildren under the oare, guidance and protection of Mrs. Dubluoet, and it is evident that she must have taken the very best oare of them, no complaints having ever been made as regards the rearing and taking oare of.these children, and not only that, but on Investigation *375nade by the proper authorities, It was ascertained by an examination of the premises, questioning the inmates and others familiar with the house, and with the tenant, Mrs. Dubluoet, that she had kept a rooming hous e and boarding house for permanenoe where ladles and gentlemen frequently established their homes, some taking their meals there and others residing in the place, and all testified, not only to the good charaoter of the house in question, but also gave lire. Dubluoet the very best moral character.
It will therefore serve no good purpose in prolonging this opinion or entering into a minute disoussionf of the svldenoe in this oase, pro and con, and nothing would be gained thereby. As his Honor, the judge a quo, saw and heard the. witnesses, and for several days patiently and olosely heard the evidenoe, and he having been for years prior to his present oooupanoy of the bench of the Civil Dlstrlot Court a Judge of the First City Criminal Court of this City, was in a far better position to analyze, sorut-inlse, weigh and finally decldd the question presented than we are. He doubtless noted the character of the witnesses, he knew and heard and saw everything in reference to the matters presented, and finally oaroe to the coneluslon that the rule nisi and the injunction, together with the abatement suit, should be dismissed, and in thhs, his opinion, we concur.
For the reasons assigned herein, it is ordered, adjudged a$d deoreed that the judgment of the District Court be and it is hereby affirmed.
Judgment Affirmed.